PER CURIAM.
KMS Restaurant Corporation petitions this court for a writ of certiorari seeking review of an order disqualifying its attorney. The circuit court disqualified KMS’s counsel solely because he is a material witness in the underlying case. The trial court’s order departs from the essential requirements of law because it is not limited to disqualifying counsel from representing KMS at trial. Graves v. Lapi, 834 So.2d 359 (Fla. 4th DCA 2003); Cerillo v. Highley, 797 So.2d 1288 (Fla. 4th DCA 2001). The fact that counsel will be a material witness does not preclude him from participating in proceedings before and after trial.
Accordingly we grant this petition and quash the trial court’s order.
MAY, C.J., GERBER and CONNER, JJ., concur.